DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 08/29/22.  Regarding the amendment, claims 2-3, 14-17, 20-21, 23, 25-35, 39-43, 45, 47-48, 50-53 are canceled, claims 1, 4-13, 17-18, 22, 24, 36-38, 44, 46, 49 are present for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/22 is being considered by the examiner.
Claim Objections
Claims 1, 44, 46 and 49 objected to because of the following informalities:  
Regarding claim 1 line 12, “a common rotator core” should be change to –a common rotor core--.
Regarding claim 1 line 16, “the other of” should be change to –another of --.
Regarding claim 44, “A system: should be change to –The excitation system--.
Regarding claim 46 line 16, “the other of” should be change to –another of --.

Regarding claim 9 line 13, “the other of” should be change to –another of --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9-10, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4 line 4, “the rotor core” lacks of antecedent basis.  It appears a proper antecedent basis (the common rotor core) should be used to refer back to the previously recited limitation.
Regarding claim 5 line 2-3, “the exciter rotor windings” lacks of antecedent basis.  It appears a proper antecedent basis (the exciter core windings) should be used to refer back to the previously recited limitation.
Regarding claim 9 line 3, “the same sheet” lacks of antecedent basis.  It appears a proper antecedent basis (same sheet) should be used because “same sheet” has not recited in previously claims.
Regarding claim 10 line 4, “the common rotor” lacks of antecedent basis.  It appears a proper antecedent basis (the common rotor core) should be used to refer back to the previously recited limitation.
Regarding claim 44 line 3, “the poles” lacks of antecedent basis.  It appears a proper antecedent basis (the salient poles) should be used to refer back to the previously recited limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 11-13, 18-19, 22, 24, 36-38, 44, 46, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forman (GB 2496674 A) in view of Seguchi (US 5,744,895).
Regarding claim 1, Forman teaches an excitation system arranged to provide excitation to a main rotating electrical machine (fig 7), the excitation system comprising
an exciter (10-12) arranged to provide excitation to the main rotating electrical machine, the exciter (10-12) comprising an exciter stator core (12); and 
a permanent magnet generator (14-16) arranged to provide excitation to the exciter (10-12), the permanent magnet generator (14-16) comprising a permanent magnet generator stator core (16) separate from the exciter stator core (12); wherein:
one of the permanent magnet generator (14-16) and the exciter (10-12) is nested inside the other (fig 7). 
However, Forman does not teach the exciter and the permanent magnet generator share a common rotator core, the common rotor core is substantially annular in shape, exciter core windings are provided on one of a radially outwards side and a radially inwards side of the common rotor core, and permanent magnets are provided on the other of the radially outwards side and the radially inwards side of the common rotor core.

    PNG
    media_image1.png
    533
    753
    media_image1.png
    Greyscale

Seguchi teaches a generator system (fig 19) having an exciter (1410) and a permanent magnet generator (1210A) share a common rotor core (1310), the common rotor core (1310) is substantially annular in shape (fig 19), exciter core windings (1321) are provided on one of a radially outwards side and a radially inwards side of the common rotor core (1310), and permanent magnets (1420) are provided on the other of the radially outwards side and the radially inwards side of the common rotor core (1310) to provide a strong magnetic flux generated by both internal and external of the common rotor core while a radial thickness of the common rotor core can be reduced.  (col 12, ln 55-59).

    PNG
    media_image2.png
    579
    590
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the affective filing date of the claim invention to modify Forman’s excitation system with the exciter and the permanent magnet generator share a common rotator core, the common rotor core is substantially annular in shape, exciter core windings are provided on one of a radially outwards side and a radially inwards side of the common rotor core, and permanent magnets are provided on the other of the radially outwards side and the radially inwards side of the common rotor core as taught by Seguchi.  Doing so would reduce radial thickness of the rotor core (col 12 ln 55-59).
Regarding claim 7, Forman in view of Seguchi teaches the claimed invention as set forth in claim 1, Forman further teaches the exciter stator core (12) is located radially outwards of the common rotor core (10) and the permanent magnet generator stator core (16) is located radially inwards of the common rotor core (14).
Regarding claim 11, Forman in view of Seguchi teaches the claimed invention as set forth in claim 1, Forman further teaches at least one of the exciter stator core (12) and the permanent magnet generator stator core (16) is mounted on a bracket (32).
Regarding claim 12, Forman in view of Seguchi teaches the claimed invention as set forth in claim 11, Forman further teaches the bracket (32) is arranged to support a shaft (20) of the main rotating electrical machine.
Regarding claim 13, Forman in view of Seguchi teaches the claimed invention as set forth in claim 11, Forman further teaches the bracket (32) comprises a first set of mounts (200) which mount the exciter stator (12), and a second set of mounts (300) which mount the permanent magnet generator stator (16, see examiner annotation fig 8).

    PNG
    media_image3.png
    551
    501
    media_image3.png
    Greyscale

Regarding claim 18, Forman in view of Seguchi teaches the claimed invention as set forth in claim 13, Forman further teaches the bracket (32) comprises a mating face (28, fig 8) which mates with a frame (30) of the electrical machine, a bearing support member (28) which supports a bearing (26) for the shaft (18) of the main rotating electrical machine, and radial ribs (100) extending between the mating face and the bearing support member (fig 8).
Regarding claim 19, Forman in view of Seguchi teaches the claimed invention as set forth in claim 18, Forman further teaches the mounts (200) which mount the exciter stator (10) are co-located with the radial ribs (100), and ventilation holes (101) are provided between adjacent ribs (100).

    PNG
    media_image4.png
    551
    501
    media_image4.png
    Greyscale

Regarding claim 22, Forman in view of Seguchi teaches the claimed invention as set forth in claim 1, Forman further teaches a rotor mount (28) for connecting arranged to connect the common rotor core (10-14) to a shaft  (18) of the machine (fig 7).
Regarding claim 24, Forman in view of Seguchi teaches the claimed invention as set forth in claim 22, Forman further teaches at least one of the rotor mount (28) and the common rotor core (10-14) comprises a protrusion which engages with a recess in the other of the rotor mount and the common rotor core (fig 7).
Regarding claim 36, Forman in view of Seguchi teaches the claimed invention as set forth in claim 1, Forman further teaches the common rotor core (14) comprises slots arranged to accommodate permanent magnets (29).
Regarding claim 37, Forman in view of Seguchi teaches the claimed invention as set forth in claim 36, Forman further teaches a slot is formed on one side by a recess in the common rotor core (14) and on the other side by webbing on the common rotor core (10).
Regarding claim 38, Forman in view of Seguchi teaches the claimed invention as set forth in claim 37, Forman further teaches a plurality of slots is provided within a single webbing, and the plurality of slots within a single webbing accommodates magnets (29) which form one pole of the permanent magnet machine (fig 11).
Regarding claim 44, Forman in view of Seguchi teaches the claimed invention as set forth in claim 1, Forman further teaches the permanent magnet generator comprises a stator core (16) with a plurality of salient poles, and each of the poles is wound with a coil (page 10 ln 15-20).
Regarding claim 46, Forman teaches a rotating electrical machine (fig 7) comprising a main machine (machine having shaft 18) and an excitation system, wherein the excitation system provides excitation to the main machine, the  excitation system comprising:
an exciter (10-12) arranged to provide excitation to the main machine, the exciter (10-12) comprising an exciter stator core (12); and 
a permanent magnet generator (14-16) arranged to provide excitation to the exciter (10-12), and the permanent magnet generator (14-16) comprising a permanent magnet generator stator core (16) separate from the exciter stator core (12); wherein:
one of the permanent magnet generator (14-16) and the exciter (10-12) is nested inside the other (fig 7). 
However, Forman does not teach the exciter and the permanent magnet generator share a common rotator core, the common rotor core is substantially annular in shape, exciter core windings are provided on one of a radially outwards side and a radially inwards side of the common rotor core, and permanent magnets are provided on the other of the radially outwards side and the radially inwards side of the common rotor core.
Seguchi teaches a generator system (fig 19) having an exciter (1410) and a permanent magnet generator (1210A) share a common rotor core (1310), the common rotor core (1310) is substantially annular in shape (fig 19), exciter core windings (1321) are provided on one of a radially outwards side and a radially inwards side of the common rotor core (1310), and permanent magnets (1420) are provided on the other of the radially outwards side and the radially inwards side of the common rotor core (1310) to provide a strong magnetic flux generated by both internal and external of the common rotor core while a radial thickness of the common rotor core can be reduced.  (col 12, ln 55-59).
Thus, it would have been obvious to one having ordinary skill in the art before the affective filing date of the claim invention to modify Forman’s excitation system with the exciter and the permanent magnet generator share a common rotator core, the common rotor core is substantially annular in shape, exciter core windings are provided on one of a radially outwards side and a radially inwards side of the common rotor core, and permanent magnets are provided on the other of the radially outwards side and the radially inwards side of the common rotor core as taught by Seguchi.  Doing so would reduce radial thickness of the rotor core (col 12 ln 55-59).
Regarding claim 49, Forman teaches a method of manufacturing an excitation system, the excitation system comprising an exciter (10-12) for providing excitation to a main rotating electric machine, the exciter (10-12) comprising an exciter stator core (12), and a permanent magnet generator (14-16) for providing excitation to the exciter (10-12), the permanent magnet generator (14-16) comprising a permanent magnet generator stator core (16) separate from the exciter stator core (12), wherein one of the permanent magnet generator (14-16) and the exciter (10-12) is nested inside the other (fig 7).  However, Forman does not teach the method comprising manufacturing a common rotator core shared by the exciter and the permanent magnet generator, wherein the common rotor core is substantially annular in shape, providing exciter rotor windings on one of a radially outwards side and a radially inwards side of the common rotor core, and providing permanent magnets on the other of the radially outwards side and the radially inwards side of the common rotor core.
Seguchi teaches a method of manufacturing a generator system (fig 19) having steps of manufacturing a common rotor core (1310) wherein an exciter (1410) and a permanent magnet generator (1210A) share the common rotor core (1310), the common rotor core (1310) is substantially annular in shape (fig 19), providing exciter core windings (1321) on one of a radially outwards side and a radially inwards side of the common rotor core (1310), and providing permanent magnets (1420) on the other of the radially outwards side and the radially inwards side of the common rotor core (1310) to provide a strong magnetic flux generated by both internal and external of the common rotor core while a radial thickness of the common rotor core can be reduced.  (col 12, ln 55-59).
Thus, it would have been obvious to one having ordinary skill in the art before the affective filing date of the claim invention to modify Forman’s method of manufacturing an excitation system with steps of manufacturing a common rotator core shared by the exciter and the permanent magnet generator, wherein the common rotor core is substantially annular in shape, providing exciter rotor windings on one of a radially outwards side and a radially inwards side of the common rotor core, and providing permanent magnets on the other of the radially outwards side and the radially inwards side of the common rotor core as taught by Seguchi.  Doing so would reduce radial thickness of the rotor core (col 12 ln 55-59).

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forman in view of Seguchi, further in view of Abdeslam (GB 2547622 A).
Regarding claim 8, Forman in view of Seguchi teaches the claimed invention as set forth in claim 6, except for the added limitation of the exciter stator core, the common rotor core and the permanent magnet generator stator core are laminated.
Abdeslam teaches an excitation system having the exciter stator core (22), the common rotor core (24-44) and the permanent magnet generator stator core (45) are laminated (page 12 ln 24-32) to reduce eddy current loss.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Forman in view of Seguchi’s excitation system with the exciter stator core, the common rotor core and the permanent magnet generator stator core are laminated as taught by Abdeslam.  Doing so would reduce eddy current loss.
Regarding claim 10, Forman in view of Seguchi and Abdeslam teaches the claimed invention as set forth in claim 8, Forman further teaches the permanent magnet  generator stator core (16) is inside the common rotor core (14) and the exciter stator core (12) is outside the common rotor core (10).  Forman does not teach the lamination is stamped from an area of raw material.
Abdeslam teaches an excitation system having is stamped from an area of raw material (page 12 ln 24-32) to reduce eddy current loss.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Forman in view of Seguchi and Abdeslam’s excitation system with a lamination for the permanent magnet generator stator core is stamped from an area of raw material which is inside an area from which the common rotor core is stamped, and a lamination for the common rotor from an area of raw material which is inside an area from which the exciter stator core is stamped as further taught by Abdeslam.  Doing so would reduce eddy current loss.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forman in view of Seguchi and Abdeslam, further in view of Xiaodong (CN 201699548).
Regarding claim 9, Forman in view of Seguchi and Abdeslam teaches the claimed invention as set forth in claim 8, except for the added limitation of a lamination for each of the exciter stator core, the common rotor core and the permanent magnet generator stator core is punched from a concentric part of the same sheet of raw material.
Xiaodong teaches a process for producing silicon steel punching sheet for rotor core and stator core having a lamination for each of the exciter stator core, the common rotor core and the permanent magnet generator stator core is punched from a concentric part of the same sheet of raw material (see abstract) to reduce production cost.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Forman in view of Seguchi and Abdeslam’s excitation system with a lamination for each of the exciter stator core, the common rotor core and the permanent magnet generator stator core is punched from a concentric part of the same sheet of raw material as taught by Xiaodong.  Doing so would reduce production cost (abstract).
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the record of prior art by itself or in combination with other references does not show the excitation system having the exciter rotor windings are provided on the radially outwards side of the rotor core, and the permanent magnets are provided on the radially inwards side of the common rotor core as recited in claim 4.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-13, 17-18, 22, 24, 36-38, 44, 46, 49 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anghel et al. (US 2011/0241465 A1) teaches a power system for a vehicle may comprise an electric machine interposed between an engine and a transmission of the vehicle. The electric machine may comprise an exciter generator with exciter armature windings surrounding an axis, a main generator with main field windings surrounding the axis so that the exciter generator and the main generator are concentric and a rotor coaxial with the axis and the rotor supporting the exciter armature windings and the main field windings. The rotor may have a first end attached to the engine power output shaft and a second end adapted to deliver mechanical power from the engine to the transmission.
Jansen et al. (US 2007/0108865 A1) teaches a machine useful for ship propulsion purposes includes a ship propulsion motor with two concentric air gaps. In one embodiment, the machine includes a rotor with an inner rotor core and an outer rotor core; and a double-sided stator with an inner stator side and an outer stator side. The double-sided stator is concentrically disposed between the inner rotor core and the outer rotor core.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834         

/AHMED ELNAKIB/           Primary Examiner, Art Unit 2834